          Case 2:21-cr-00313-CDJ Document 1 Filed 08/11/21 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT

                   FORTHE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                    CRI]\IINAL NO.

                                                            DATE FILED:

MARKIRVELLO                                                 VIOLATIONS:
                                                            18 U.S.C. $ 666(a)(l)(A), (b) (theft
                                                            from organization receiving federal
                                                            funds - I count)
                                                            18 U.S.C. $ 666(a)(2), (b) (bribery
                                                            concerning federal programs - 1
                                                            count)
                                                            18 U.S.C. $ 1343 (wire fraud - I
                                                            count)
                                                            18 U.S.C. $ 2 (aiding and abetting)
                                                            Notices of forfeiture


                                      INFORMATION
                                             COUNT ONE


THE I-INITED STATES ATTORITEY CHARGES THAT:

                                         BACKGROT]I\D

At all times material to this information:

                1.     The Southeastem Pennsylvania Transportation Agency ("SEPTA") was a

metropolitan transportation authority providing rail, trolley, and bus services to passengers

within Philadelphia, Pennsylvania, and the surrounding counties   as   well as service between the

states of Delaware and New Jersey.
          Case 2:21-cr-00313-CDJ Document 1 Filed 08/11/21 Page 2 of 14




               2.       SEPTA was an organization, and an agency ofa state govemment, which

received annual benefrts in excess of$10,000 under federal progBms fuv6lv'ing grants, contracts,

subsidies, loans, guarantees, and other forms of federal assistance.

               3.       SEPTA issued "procurement cards," also known as P-Cards, which

operated as SEPTA credit cards, to management level employees working in SEPTA's Bridges

and Buildings Department    ("BBD"). The BBD was responsible for maintaining, repairing, and

renovating SEPTA facilities throughout Philadelphia. SEPTA provided written rules and

procedures to the BBD employees conceming the use ofthese cards.

               4.       SEPTA rules allowed the P-Cmds to be used for legitimate business

reasons to purchase materials and equipment   forjobsites when there was an emergency need for

those items and they were not available in SEPTA's stock system. Under SEPTA rules, most

materials for ajobsite should have been purchased in advance of the project through the purchase

order ("PO") process.

               5.       Consistent with the purpose of the P-Cards, SEPTA rules further limited

the use of the cards. Beginning in or mound 2017, the limits for individual P-Cards were   (l)   a


maximum of$1,000 for a single transaction; (2) a maximum of$4,000 for daily purchases; and

(3) no more than four transactions per day. Employees were not permiued to artificially break up

purchases to hide violations of the rules, e.g., by making multiple smaller purchases to avoid

crossing the $1,000 threshold, also known as "fragmenting." Prior to 2017, these limits were

lower, i.e., $500 for a single transaction and $2,000 for daily purchases.




                                                  )
         Case 2:21-cr-00313-CDJ Document 1 Filed 08/11/21 Page 3 of 14




                6.      Defendant MARK IRVELLO was the long-time owner and operator           of

MSI Tool Repair and Supply ("MSI'), located at 7343 West Chester Pike in Upper Darby.

Pennsylvania. MSI sold tools and other construction products to various customers, including

SEPTA, thro''eh employees in the BBD.

                7.      In or about July 2015, defendant MARK IRVELLO created AM Services

and Supplies   ('AM),   for the sole purpose of having a second company to bill SEPTA and evade

the limitations on the P-Cards. Defendant IRVELLO did not use AM to bill any other entity. The

business address for   AM   was the same as MSI (MSI and    AM are collectively referred to here   as

..MSN.

                8.      David Abell, Rodney Martinez, Stephen Kish, Jesse Fleck, James Tumer,

Peter Brauner, and John Brady, all charged elsewhere, along with individuals known to the

United States Attomey and identified here as Manager #T,Marager #2, Manager #3, and

Manager #4, were managers in SEPTA's BBD. SEPTA issued each of these managers P-cards

and trusted them to use those cards to make work-related purchases on behalf of SEPTA. These

managers supervised numerous employees in the BBD and held the following positions:

                        a.      David Abell was a Senior Director of Maintenance;

                        b.      Rodney Martinez was a Senior Director of Maintenance;

                        c.      Stephen Kish was a Director of Maintenance;

                        d.      Jesse   Fleck was a Director of Maintenance;

                        e.      James Tumer was a Maintenance Manager;

                        f.      Peter Brauner was a Maintenance Manager;

                        g.      John Brady was a Maintenance Manager;

                                                    .,
         Case 2:21-cr-00313-CDJ Document 1 Filed 08/11/21 Page 4 of 14




                        h.     Manager #1 was a Maintenance Manager;

                               Manager #2 was a Maintenance Manager;

                        J.     Manager #3 was a Maintenance Manager; and

                        k      Manager ll4 was a Maintenance Manager.


                               THE FRAUD AND BRIBERY SCHEME

              9.        Lr or about early 2013, at David Abell's suggestion, defendant MARK

IRVELLO and Abell agreed to engage in      a fraud and   bribery scheme against SEPTA. They

agreed that defendant IRVELLO would provide Abell with regular cash payments for       Abell's

pemonal benefit and lhat defendant IRVELLO would falsely bill SEPTA through the P-Card

system for items that MSI was not providing to SEPTA. The false chmges would cover the cash

payments to Abell plus as much as double that amount to provide an equal share offraud

proceeds for defendant IRVELLO.

              10.       Defendant MARK IRVELLO and David Abell understood and agreed that

defendant IRYELLO would make these cash payments to Abell not only to generate fraud

proceeds for themselves, but also to maintain and grow the business of MSI with SEPTA. As

part of this understanding and agreement, Abell purchased goods for SEPTA from MSI and

encouraged and directed other SEPTA managers and employees in the BBD, including those

managers identified above in paragraph 8, to make purchases from MSI. Those employees

followed Abell's direction and made purchases from defendant IRVELLO and MSI.

               1   1.   After agreeing to engage in this scheme together, David Abell regularly

solicited and demanded cash payments fiom defendant MARK IRVELLO. Defendant IRVELLO



                                                 4
           Case 2:21-cr-00313-CDJ Document 1 Filed 08/11/21 Page 5 of 14




responded by regularly providing cash to Abell in approximate amounts of $1,250 per month.

Through MSI, defendant IRVELLO then charged the P-Cards of SEPTA managers for numerous

items that he did not provide to SEPTA to compensate for the cash he gave to Abell and to

generate substantial fraud proceeds for himself.

                 12.    David Abell identified for defendant MARK IRVELLO the items for

which to charge SEPTA on the P-Cards to make the charges appear legitimate and conceal the

fraud from SEPTA and authorities. Specifically, at Abell's direction, defendant IRVELLO billed

SEPTA for products that SEPTA might use, but in fact, did not need at that time. Similarly, at

Abell's direction, defendant IRVELLO also billed SEPTA for products that he did provide to

SEPTA, but billed SEPTA for substantially more of those products than he actually provided.

Defendant IRVELLO thus combined legitimate with fraudulent billing, making the scheme

difficult to detect.

                 13.    Defendant MARK IRVELLO also used the managers' P-Cards

interchangeably to make it easier to generate fraud proceeds and bill SEPTA without exceeding

the hansactional limits on the individual P-Cards. Defendant IRVELLO thus could use any

manager's P-Card for transactions without regard for who was making a purchase or engaging in

fraud with him.

                  14.   Defendant MARK IRVELLO provided David Abell with cash payments

on a regular basis, approximately twice per month, from in or about late 2013 until Abell left the

employment ofSEPTA on or about May 25, 2016.

                  15.   Approximately one year before David Abell left the employment    of

SEPTA, he retired from his position as Senior Director of Maintenance and became a contractor

                                                   5
         Case 2:21-cr-00313-CDJ Document 1 Filed 08/11/21 Page 6 of 14




for SEPTA, continuing to work in SEPTA's BBD,       as he   did as a manager. SEPTA replaced

Abell with Rodney Martinez, making Martinez the new Senior Director of Maintenance. Abell

trained Martinez in his new position and introduced Martinez to the ftaud and bribery scheme.

               16.    Defendant MARK IRVELLO made regular cash payments to David Abell

and Rodney Martinez and continued to falsely   bill SEPTA for products that he did not provide to

SEPTA, as described above. The false billing covered the cash payments to Abell and Martinez

and generated fiaud proceeds for defendant IRVELLO.

               17.    Beginning on or about May 25,2016, when David Abell left the

employment of SEPTA, defendant MARK IRVELLO continued the scheme with Rodney

Martinez. That is, Martinez regularly solicited cash payments from defendant IRVELLO, who

provided cash to Martinez and fraudulently billed SEPTA through the P-Cards to cover the cash

payments and defendant IRVELLO's share of the fraud proceeds.

               18.    Around this time, Rodney Martinez invited Jesse Fleck to join the scheme

with defendant MARK IRVELLO. At the request of Martinez, Fleck helped identifr the items

for which defendant IRVELLO would falsely bill SEPTA. Fleck then shared, in part, in the cash

proceeds Martinez obtained from defendant IRVELLO.

               19.    In or about 2014, several other SEPTA BBD managers began engaging in

similar fraud activity with defendant MARK IRVELLO. Those managers, identifred above in

paragraph 8, along with David Abell and Rodney Martinez, solicited defendant IRVELLO       for

cash and personal items at no cost to the SEPTA managers. Defendant      IRVELLO agreed to

provide the cash and personal items to the managers, and as the parties further understood and

agreed, defendant IRVELLO fiaudulently billed SEPTA to cover the cost ofthose payments and

                                                6
           Case 2:21-cr-00313-CDJ Document 1 Filed 08/11/21 Page 7 of 14




products and to generate additional fraud proceeds for defendant IRVELLO.

               20.    The most   prolific additional participant in this fraud scheme was BBD

manager Stephen Kish. From between in or about January 2014 through in or about in or about

May 2019, defendant MARK IRVELLO made over $225,000 in purchases for Kish. In most              of

these cases, Kish directed defendant IRVELLO to purchase specific precious metals, particularly

gold coins, each worth thousands ofdollars. The purchases included several American Gold

Eagle Coins, Gold American Buffalo Coins, South African Gold Krugerrand Coins, Canadian

Gold Maple Leaf Coins, Royal Canadian Mint Gold Bars, and PAMP Suisse Gold Bars.

               21.    Defendant MARK IRVELLO purchased thousands ofdollars ofproducts

for several other SEPTA BBD managers. For example,

                      a.     On or about December 9,2016, defendant IRVELLO purchased,

for approximately $1,734, a Sonos Surround Sound System for SEPTA BBD manager Peter

Brauner.

                      b.     On or about November 26,2018, defendant IRVELLO purchased,

for approximately $1,800, Polaris ATV equipment for SEPTA BBD manager Jesse Fleck.

                      c.     On or about October 1,2018, defendant IRVELLO purchased, for

approximately $474, a General Electric clothes dryer; and on or about February 19,2019,

purchased, for approximately $2,000, a Whippet dog    - both for SEPTA BBD manager James
Turner.

                      d.     On or about August 29, 2018, defendant IRVELLO purchased, for

approximately $829, carpet and matting for SEPTA BBD manager John Brady.

                      e.     On or about April 25,2018, defendant IRVELLO purchased, for

                                                 7
            Case 2:21-cr-00313-CDJ Document 1 Filed 08/11/21 Page 8 of 14




approximately $360, two lawn edgers for SEPTA BBD Manager #3 and Manager #4.

                 22.    Defendant MARK IRVELLO provided the cash and other items to the

SEPTA BBD managers as requested, both to generate fraud proceeds for himself and to ensure

that he continued to obtain and increase business from SEPTA employees.

                 23.    From in or about early 2013 through in or about 2019, defendant MARK

IRVELLO used MSI to become one of SEPTA's largest billers on the P-Card while defrauding

SEPTA of more than $540,000. In doing so, defendant IRVELLO personally obtained more than

$   176,000 in fraud proceeds.

                 24.    From in or about early 2013 and continuing through in or about 2019, in

the Eastem District ofPennsylvania and elsewhere, defendant

                                        MARK IRVELLO,

aiding and abetting agents ofSEPTA, an organization, and an agency ofa state government,

which received annual benefits from 2013 through 2019 in excess of$10,000 under federal

programs involving grants, contracts, subsidies, loans, guarantees, and other forms of federal

assistance, knowingly embezzled, stole, obtained by fraud, and otherwise without authority,

knowingly converted, to the use of any person other than the rightful owner, and intentionally

misapplied, and aided and abetted the embezzlement, stealing, obtaining by liaud, conversion,

and misapplication of, property that was valued at more than $5,000 and was owned by, and

under the care, custody, and control of SEPTA.

                 In violation of Title 18, United States Code, Sections 666(a)(l)(A), (b) and 2.




                                                   8
         Case 2:21-cr-00313-CDJ Document 1 Filed 08/11/21 Page 9 of 14




                                         COUNT TWO

THE UNITED STATES ATTORNEY FT]RTI{ER CIIARGES THAT:

               1.      Paragraphs I through 23 ofCount One ofthis information are

incorporated here.

               2.      From in or about early 2013 through in or abofi2Ol9, in the Eastem

District of Pennsylvania and elsewhere, defendant

                                       MARKIRVELLO
comrptly gave, oflered to give, and agreed to give, things ofvalue, that is, cash payments and

other items to SEPTA BBD managers, as agents ofSEPTA, which received annual benefits from

2013 through 2019 in excess of$10,000 under federal programs involving grants, contracts,

subsidies, loans, guarantees, and other forms of federal assistance, with intent to influence and

reward SEPTA BBD managers, in connection with the business, transaction, and series       of

transactions of SEPTA involving things ofvalue of $5,000 or more.


               In violation of Title 18, United States Code, Section 666(a)(2), (b).




                                                 9
         Case 2:21-cr-00313-CDJ Document 1 Filed 08/11/21 Page 10 of 14




                                       COLINT THREE,

THE UNITED STATES ATTORNEY FT]RTHER CHARGES THAT:

               1.     Paragraphs 1 through 23 of Count One    ofthis information     are


incorporated here.

               2.     From in or about early 2013 through in or   ab otrt 2019,   in the Eastem

District of Pennsylvania and elsewhere, defendant

                                      MARKIRVELLO,

alone and with co-schemers known to the United States Attomey, devised and intended to devise

a scheme to defraud and to obtain money and   Foperty of SEPTA by means of false and

fraudulent pretenses, representations, and promises.

               3.     On or about November 26, 2018, in the Eastem District ofPennsylvania

and elsewhere, defendant

                                      MARKIRVELLO,

alone and with co-schemers known to the United States Attomey, for the purpose of executing

the scheme described above, and attemptirg to do so, knowingly caused to be transmitted by

means of wire communication in interstate and foreign commerce signals and sounds travelling

fiom the Eastern District of Pennsylvania to eBay servers located outside of Pennsylvania for

defendant IRVELLO's purchase from eBay, for approximately $3,744, of American Eagle Gold

Coins for SEPTA BBD manager S.K.

               In violation of Title 18, United States Code, Section 1343.




                                                l0
         Case 2:21-cr-00313-CDJ Document 1 Filed 08/11/21 Page 11 of 14




                                  NOTICE OF FORFEITUR.E, NO. I

THE UNITED STATES ATTORNEY FURTHERCHARGES THAT:

                1.      As a result ofthe violation of Title 18, United States Code, Section

666(a)(l)(A), (b), set forth in this information, defendant

                                           MARKIRVELLO

shall forfeit to the United States of America any property, real or personal, which represents or is

traceable to the gross receipts obtained, directly or indirectly, as a result ofsuch a violation,

including, but not limited to, the sum of $176,620.

                2.      If   any of the property subject to forfeiture, as a result of any act or

omission of the defendant:

                        (a)       cannot be located upon the exercise of due diligence;

                        (b)       has been transferred or sold to, or deposited   with,   a   third party;

                        (c)       has been placed beyond the jurisdiction     ofthe Court;

                        (d)       has been substantially d'iminishg6 in value; or

                        (e)                                 with other property which cannot be divided

                                  __:"r",#led
it is the intent of the United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property ofthe defendant up to the value of the property subject to forfeiture.

                AII pursuant to Title 18, United States Code, Section 982(a)(3)(A).




                                                       ll
         Case 2:21-cr-00313-CDJ Document 1 Filed 08/11/21 Page 12 of 14




                                 NOTICE OF FORFEITURE, NO.2

THE I'NITED STATES ATTORNEY FURTHER CHARGES TIIAT:

                1.     As a result ofthe violations of Title 18, United States Code, Sections

666(a)(2), (b), and 1343, set forth in this information, defendant

                                          MARKIRVELLO

shall forfeit to the United States of America any propefiy, real or personal, that constitutes or is

derived from proceeds traceable to the commission ofsuch violations, including, but not limited

to, the sum of $176,620.

               2.      Ifany ofthe property subject to forfeiture,       as a result   of any act or

omission of the defendant:

                       (a)       cannot be located upon the exercise ofdue diligence;

                       (b)       has been transferred or sold to, or deposited     with,   a   third party;

                       (c)       has been placed beyond the       jurisdiction ofthe Coun;

                       (d)       has been substantially diminished in value; or

                       (e)       has been commingled         with other property which cannot be divided

                                  without difliculty;

it is the intent ofthe United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other




                                                        t2
        Case 2:21-cr-00313-CDJ Document 1 Filed 08/11/21 Page 13 of 14




property ofthe defendant up to the value ofthe property subject to forfeiture.

               All pursuant to Title   28, United States Code, Section 2461(c) and   Title   18, United

States Code, Section 981(a)(l )(C).




                                                                                                   ffi
                                               JENNITER
                                               ACTING UNITED STATES




                                                  I3
      Case 2:21-cr-00313-CDJ Document 1 Filed 08/11/21 Page 14 of 14




        No._ _ _ _ _ _ _ _ _ _
                         UNITED STATES DISTRICT COURT

                                 Eastern District of Pennsylvania

                                            Criminal Division

                     THE UNITED STATES OF AMERICA
                                                               vs.

                                                 MARK IRVELLO


                                            INFORMATION
                                               Count(s)

18 U.S.C. § 666(a)(1)(A), (b) (theft from organization receiving federal funds - 1 count)
      18 U.S.C. § 666(a)(2), (b) (bribery concerning federal programs - 1 count)
                         18 U.S.C. § 1343 (wire fraud - 1 count)
                      18 U.S.C. § 2 (aiding and abetting – 1 count)
                                   Notices of forfeiture


                                                     A true bill.
                       _____________________________________________________________________
                                                     Foreman

                   Filed in open court this _________________________________day,
                         Of ________________________A.D. 20_____________
                    __________________________________________________________________________________________
                                                       Clerk

                                         Bail, $___________________________
